Citation Nr: 1211823	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a right shoulder disability.

2.  Entitlement to an initial rating higher than 10 percent for a low back disability.

3.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

4.  Entitlement to an initial rating higher than 10 percent for a left knee disability.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION
The Veteran served on active duty from December 1980 to December 1983 and from July 1986 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his September 2010 hearing, the Veteran requested that his appeal with regard to the issue of an increased initial rating for a right shoulder disability be withdrawn.

2.  At his September 2010 hearing, the Veteran requested that his appeal with regard to the issue of an increased initial rating for a low back disability be withdrawn.

3.  At his September 2010 hearing, the Veteran requested that his appeal with regard to the issue of an increased initial rating for a right knee disability be withdrawn.

4.  At his September 2010 hearing, the Veteran requested that his appeal with regard to the issue of an increased initial rating for a left knee disability be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an initial increased rating for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an initial increased rating for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an initial increased rating for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an initial increased rating for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In  September 2008, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals , perfecting his appeals as to the issues of entitlement to increased initial ratings for a right shoulder disability, a low back disability, and right and left knee disabilities, as identified in the August 2008 statement of the case. 

At his September 2010 hearing, the Veteran, through his representative, and in a written statement, stated that he no longer wished to pursue his claims for increased initial ratings for a right shoulder disability, a low back disability, and right and left knee disabilities because he was satisfied with the currently assigned ratings.  The Board finds that the Veteran's oral statement, transcribed at the hearing, and his accompanying written statement, indicating his intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeals as to the issues of entitlement to increased initial ratings for a right shoulder disability, a low back disability, and right and left knee disabilities, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues. 

Accordingly, the issues of entitlement to increased initial ratings for a right shoulder disability, a low back disability, and right and left knee disabilities are dismissed.


ORDER

The claim of entitlement to an initial rating in excess of 20 percent for a right shoulder disability is dismissed.

The claim of entitlement to an initial rating in excess of 10 percent for a low back disability is dismissed.

The claim of entitlement to an initial rating in excess of 10 percent for a right knee disability is dismissed.

The claim of entitlement to an initial rating in excess of 10 percent for a left knee disability is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for hearing loss so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

At his September 2010 hearing, the Veteran stated that his hearing loss had worsened in severity since his most recent VA examination conducted in October 2009 and he therefore requested a new VA examination so that the VA could adjudicate his claim with the most current medical data.  In that regard, VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may likely have been a significant change to the Veteran's hearing as he contends, a new examination is in order.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for increased rating for bilateral hearing loss, including at the United States Air Force Academy.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records, including those located at the Colorado Springs VA.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After all identified, available records have been associated with the claims file, schedule the Veteran for a VA examination to determined the current nature and extent of his bilateral hearing loss.  The examiner should review the claims folder and should note that review in the report.  All signs and symptoms of the service-connected hearing loss should be reported in detail. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


